Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agus et al. (US 20200388028 A1).
Regarding claim 1, Agus et al. teach a computer-implemented method for analyzing an image corresponding to a specimen (see Fig.1), the method comprising: receiving a target electronic image corresponding to a target specimen, the target specimen comprising a tissue sample of a patient (see Fig. 1 element 10, 12, para [0042]; “With reference to FIG. 1, … a method for making diagnosis for stained tissue samples is provided. The method includes a step a) in which a digital image of a stained tissue sample 12 is obtained”); applying a machine learning system to the target electronic image to identify a region of interest of the target specimen (see Abstract, para [0006]; “The method includes a step of training a selected (i.e., untrained machine) learnable device to predict the status of a diagnostic feature in stained tissue samples. The machine learnable device is trained with a characterized set of digital images of stained tissue samples. Each digital image of the characterized set has a known status for the diagnostic feature and an associated 2-dimensional grid of spatial locations. The training of the machine learnable device includes steps of identifying a plurality of extracted features in each digital image of the characterized set of digital images associating a value for each extracted feature with each spatial location to form a set of extracted feature maps…. The status for the diagnostic feature of a stained tissue sample of unknown status for the diagnostic feature is predicted by obtaining a sample digital image for the stained tissue sample”), determine an expression level of, category of, and/or presence of a biomarker in the region of interest (see para [0052]; “the methods of the invention predict the status of a diagnostic feature. Typically, this status of the diagnostic feature will be the presence or absence of a biomarker. In one variation, the stained tissue sample is a putative breast cancer sample with the biomarker being selected from ER, HER2, PR, Ki67, and cytokeratin markers. Advantageously, the biomarker can be ER which alone can be used to determine specific treatments (e.g., hormonal therapy). In another refinement, the biomarkers ER, PR, and HER2 are prognostic. For example, patients with ER+PR+HER2− have the best outcomes, followed by patients with ER+PR− with patient having ER−PR− having the worst prognosis. All three markers (i.e., ER, PR, HER2) can be used to clarify the cancer and make determinations for treatment”, see also para [0065]; “This analysis is similar to laying an IHC image over an H&E image; however, while an IHC image shows the real protein expression, the DNN heatmap shows regions estimated by the DNN to be ER positive or negative. Because the DNN was trained to predict an accurate patient-level classification (not the spatial pattern of ER-staining), the regions predicted on the heatmap may be different from regions predicted by IHC. However, regions on the DNN heatmap contain information that leads to an accurate ER+/− prediction, and are thus diagnostic regions for ER-assessment”), the biomarker comprising at least one from among an epithelial growth factor receptor (EGFR) biomarker and/or a DNA mismatch repair (MMR) deficiency biomarker (see para [0053]; “In this variation, the biomarker can be EGFR, KRAS, c-Met, MET, and ALK”), the machine learning system having been generated by processing a plurality of training images to predict whether a region of interest is present in the target electronic image (see Abstract, para [0006]; “The method includes a step of training a selected (i.e., untrained machine) learnable device to predict the status of a diagnostic feature in stained tissue samples. The machine learnable device is trained with a characterized set of digital images of stained tissue samples”), the training images comprising images of human tissue and/or images that are algorithmically generated (see para [0095]; “113 patients from the IDC dataset were randomly into training (n=57) and test (n=56) datasets. From the training set, 20% data was held out for cross validation during the training process. From the training set, small patches (100×100 pixels, 200×200 μm) were subsampled and trained the network using image-level labels (ER+, ER−) for the patches and a cross-entropy loss function see also para [0076]; “To collect the data, the digital slide viewer was used on the US Biomax, Inc. website, zoomed in to 20× resolution (0.5 μm per pixel) with screenshots taken of each core. These images were correlated to ER status (from the US Biomax, Inc. website), and then fed into the pre-processing pipeline. Following a quality control step (described below), 113 tissue cores remained, with one core per patient. These patients were randomly divided into the “Biomax training” (n=57) and “Biomax test” (n=56) datasets”), and outputting the determined expression level of, category of, and/or presence of the biomarker in the region of interest (see para [0042]; “In step d), machine learnable device 16 produces output 18 which provides the status for a diagnostic feature of a stained tissue sample. Advantageously, the diagnostic feature can be use make theragnostic, prognostic, and/or diagnostic decisions for a patient”, see also para [0061]; “When an input image is fed into the DNN, the output is a heatmap of predictions where intense regions correspond to ER-negative status. The overall ER-status prediction for a patient is the average value of the heatmap”). 
Regarding claim 2, the rejection of claim 1 is incorporated herein.
Agus et al.  further teach wherein the identifying the region of interest of the target specimen comprises dividing the target electronic image into one or more sub-regions, and determining whether a region of interest is present in any of the one or more sub-regions (see para [0067]; “The training images are divided into small image patches (100×100 pixels, 200×200 μm, approximately 104 total). The ER score for each patch was predicted and sorted the patches by prediction from ER positive to ER negative. Looking only at the extremes (patches most strongly predicted to be ER positive or ER negative), a difference in nuclear size and the variation in nuclear features was noted (exemplary patches in FIG. 5A)”).
Regarding claim 3, the rejection of claim 1 is incorporated herein.
Agus et al. further teach wherein the identifying the region of interest of the target specimen comprises: dividing the target electronic image into one or more sub-regions using at least one of creating tiles of the target electronic image (see Fig.5A, para [0067]; “The training images are divided into small image patches (100×100 pixels, 200×200 μm, approximately 104 total). The ER score for each patch was predicted and sorted the patches by prediction from ER positive to ER negative. Looking only at the extremes (patches most strongly predicted to be ER positive or ER negative), a difference in nuclear size and the variation in nuclear features was noted (exemplary patches in FIG. 5A)”), segmenting the target electronic image based on edge and/or contrast (see Fig. 8A- 8B, para [0061]; “After segmenting nuclei and applying a quality control step to exclude over-segmented images (FIG. 8), the images were randomized into a training set (“IDC-Train”, 57 patients) and a test set (“IDC-Test”, 56 patients)”; see also para [0078-0083]), segmenting the target electronic image using color differences, and/or supervised determination (see para [0078+]; “A fully automated nuclear segmentation pipeline using Python (version 2.7.12) and Fiji18 (version 1.0, a distribution of ImageJ19) was. The steps consist of the following: …. Transform the RGB image into hue, saturation, brightness channels, retaining only the brightness channel for downstream analysis” also para [0055-0056]; “As set forth above, a plurality of extracted features, and in particular, a plurality of morphological features is used to characterize each digital image. In this regard, features describing the shape, texture, and color of sub-nuclear components of a cell are important.……. In particular, color information may be used to quantify cellular and subcellular components. These features are calculated from color channels (either RGB channels or a transformation of these channels (e.g. after color deconvolution)). For example, color related features may include”); and determining whether a region of interest is present in any of the one or more sub- regions (see Fig. 4, see para [0018]; “FIGS. 4A and 4B. Digital stain for regions predicted to be ER-negative. Pixels are enclosed by a dotted line in regions predicted to be ER-negative with probability greater than 50%. Enlarged regions of ER-negative tissue in FIG. 4A reveal that the network classifies sub-regions of epithelial tissue as ER negative. For comparison, ER positive tissue is shown in FIG. 4B”).  
Regarding claim 4, the rejection of claim 1 is incorporated herein.
Agus et al. further teach further comprising: dividing the target electronic image into one or more sub-regions by creating tiles of the target electronic image ,determining an expression level of, category of, and/or presence of a biomarker in a region of interest by determining a first expression score for each tile of the target electronic image (see Fig.5A, para [0067]; “The training images are divided into small image patches (100×100 pixels, 200×200 μm, approximately 104 total). The ER score for each patch was predicted and sorted the patches by prediction from ER positive to ER negative. Looking only at the extremes (patches most strongly predicted to be ER positive or ER negative), a difference in nuclear size and the variation in nuclear features was noted (exemplary patches in FIG. 5A)”), aggregating the first expression score for each of the tiles to determine a second expression score for part of the target specimen (see para [0068]; “To formally investigate this pattern, the sorted list of patches was dived into 15 groups ranked by predicted ER score. For each patch, the mean value of each nuclear feature (intra-patch mean) and the variance of the feature (intra-patch variance) was calculated. The inter-patch mean and standard error across all patches in the group was also calculated (FIG. 5B). This revealed that several nuclear morphometric quantities, such as mean height, width, area and perimeter were elevated in patches classified as ER negative”).  
Regarding claim 5, the rejection of claim 1 is incorporated herein.
Agus et al. further teach wherein the determining of the expression level of, category of, and/or presence of a biomarker in the region of interest comprises determining a probability that there is a presence of the biomarker in the region of interest (see para [0052]; “Typically, this status of the diagnostic feature will be the presence or absence of a biomarker”).
Regarding claim 6, the rejection of claim 1 is incorporated herein.
Agus et al. further teach wherein the determining of the expression level of, category of, and/or presence of a biomarker in the region of interest comprises: grouping expression levels into one or more diagnostic categories, the one or more diagnostic categories representing a scale of a presence of the biomarker in the region of interest (see para [0019]; “FIGS. 5A, 5B, and 5C Correlating nuclear morphometric features with ER predictions from the neural network. Image “patches” were extracted from the IDC-Training dataset, ranked by predicted probability of ER-status, and divided into 15 groups by prediction status. A) Two representative patches classified as ER positive and ER negative are shown. B) The mean of each nuclear feature was calculated within each patch (intra-patch mean); within each group, intra-patch means were averaged to calculate the inter-patch mean. C) The variance of each nuclear feature was calculated in each patch (intra-patch variance); within each group, intra-patch variances were averaged. The x-axis in b indicates group number, higher group numbers correspond to ER negative predictions”); and identifying a diagnostic category, among the one or more diagnostic categories, to classify the biomarker in the region of interest (see para [0068]; “To formally investigate this pattern, the sorted list of patches was dived into 15 groups ranked by predicted ER score. For each patch, the mean value of each nuclear feature (intra-patch mean) and the variance of the feature (intra-patch variance) was calculated. The inter-patch mean and standard error across all patches in the group was also calculated (FIG. 5B). This revealed that several nuclear morphometric quantities, such as mean height, width, area and perimeter were elevated in patches classified as ER negative. Additionally, nuclear heterogeneity (variance of nuclear features) is correlated to an ER negative prediction”).  
Regarding claim 8, the scope of claim 8 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. (see also para [0042]; “Machine learnable device 16 includes computer processor 20 in communication with random access memory 22. Computer processor 20 executes the machine learning algorithm. Marching learnable device 16 also includes non-transitory memory 24 (e.g., DVD, ROM, hard drive, optical drive, etc.) which can have encoded instruction thereon for producing output 18 from the extracted feature maps using a machine learning algorithm” of Agus et al.). 
Regarding claim 9, the rejection of claim 2 is equally applicable here.
Regarding claim 10, the rejection of claim 3 is equally applicable here.
Regarding claim 11, the rejection of claim 4 is equally applicable here. 
Regarding claim 12, the rejection of claim 5 is equally applicable here.
Regarding claim 13, the rejection of claim 6 is equally applicable here.
Regarding claim 15, the rejection of claim 1 is equally applicable here.
Regarding claim 16, the rejection of claim 2 is equally applicable here.
Regarding claim 17, the rejection of claim 3 is equally applicable here.
Regarding claim 18, the rejection of claim 4 is equally applicable here. 
Regarding claim 19, the rejection of claim 5 is equally applicable here.
Regarding claim 20, the rejection of claim 6 is equally applicable here.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Agus et al. as applied in claims above, in view of Barnes et al. (US 20190236780 A1).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Agus et al. does not teach as further claimed but,
Barnes et al. teach wherein the outputting the determined expression level of, category of, and/or presence of the biomarker in the region of interest comprises displaying a visual indicator for the expression level of, category of, and/or presence of the biomarker (see para [0017]; “A visualization module prepares computer-generated overlays of the image analysis results, and provides the user with a user-friendly visual rendering of the scoring results atop the originally selected whole-slide image, as a representation of density”, see also claim 1; “use the subset of image analysis results to calculate and provide for display a set of one or more quantifiable scores representing biomarker expressions across the area of selected clinically relevant morphology”), and displaying one or more treatment options based on the expression level of, category of, and/or presence of the biomarker (see para [0016]; “The image analysis module provides clinical scores based on cell detection and classification, for example, in the form of a percent positive immune cell score. In one embodiment, the clinical scores range between 0 and 100, with “0” indicating no expression of one or more biomarkers of interest expression and “100” indicating full expression of one or more biomarkers of interest. The scoring results represent large amounts of biological information, such as diagnostics (positive/negative) or informing treatment decision” see also claim 1; “use the subset of image analysis results to calculate and provide for display a set of one or more quantifiable scores representing biomarker expressions across the area of selected clinically relevant morphology” the analysis results include treatment decision).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings of Barnes et al. in order to get a large, accurate and specific biological information, and provide treatment decisions (see para [0016-0017]).
Regarding claim 14, the rejection of claim 7 is equally applicable here.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668